DETAILED ACTION
Status of Application
The response filed 12/13/2021 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claims 1-3, 5-8, 10, 12, 14-15, 17-22 have been amended.
Claim 16 has been cancelled.
Claim 23 has been added.
Claims 1-15, 17-23 are pending.
Claims 1-15, 17-23 are present for examination at this time.
Applicant had previously elected anionic surfactant as the elected surfactant genera, the structurant to be polyvinyl alcohol, the binder to be nonionic surfactant, the personal care article to be shampoo and the active to be perfume in response to species requirement for the examination. Upon review, the election for the detersive surfactant and polymeric structurant is withdrawn, the election of the binder is expanded to include waxes, and the election for the active agent is expanded to include heat generating (warming) agents.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All grounds not addressed in the action are withdrawn or moot as a result of amendment.
New grounds of rejection are set forth in the current office action as a result of amendment.
Information Disclosure Statement
The information disclosure statement filed 12/21/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there are no dates for some of the listed references and no translation for references as indicated on the annotated IDS and no copies of the references indicated on the annotated IDS.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement filed 12/21/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

The information disclosure statement filed 02/24/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there are no copies of the references indicated on the annotated IDS.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
The information disclosure statement filed 02/24/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

New Grounds of Rejection
Due to the amendment of the claims the new grounds of rejection are applied:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn, Jr. et al. (U.S. Pat. Pub. 2011/0195098) in view of Sivik et al. (U.S. Pat. Pub. 2012/0052037).
Rejection:
Glenn, Jr. et al. teaches a personal care composition (dissolvable solid structure) comprising a dissolvable solid substrate with a surface coating comprising one or more actives (abstract, claim 1). The  dissolvable solid substrate has from about 10% to about 75% of a surfactant, about 10% to about 50% water-soluble polymer (polymeric structurant), about 1% to about 30% plasticizer; and can be in the form of a dissolvable fibrous web structure ([6, 25], fibrous elements). Another embodiment has the surfactant at about 40-about 65% [28]. The surface coating with active(s) can be in a particulate form (particles) [96, 121, 124] and the coating can comprises about 10-100% of active and the ratio of dissolvable solid substrate (fibrous structure/element) to surface coating (particles) is about 110:1 to about 0.1:1 (claim 1, [6]). The actives for the surface coating include effervescent agents and warming agents (heat generating agent; claims 2, 5, 7-9; [68]). The effervescent agent is a mixture of about 10% to about 60% of an alkali metal salt and about 10% to about 60% of an acid by weight of the effervescent (claim 5); the alkali metal salt can be sodium carbonate or sodium bicarbonate, and the acid can be citric acid (claim 6). Part of the citric acid in the effervescent agents can also be a humectant as the instant specification recites them to be humectants. The particulate water sensitive actives in the surface coating can be at least partially coated with anhydrous oils and/or waxes (binders) including natural waxes and derivatives thereof and synthetic waxes [96, 124]. The surfactants include anionic surfactants like ammonium lauryl sulfate and ammonium laureth sulfate (claims 12-14, Example 3). The surfactant can have an anionic surfactant in combination with a Group II surfactant from the group consisting of amphoteric surfactants, zwitterionic surfactants, and combinations thereof (claim 12-13). The water soluble polymers (polymer structurant) have an average molecular weight from about 40,000-500,000 and include polyvinyl alcohols [53, 55]. The personal care composition can be a shampoo (example 3. The plasticizers include propylene glycol and glycerin (glycerol, humectants) from about 1-30%. Example 3 with effervescent agents has the particles at about 70% of the composition. It is noted that a portion of the acid (e.g. 1-7%) like citric acid in the effervescent agents can be a humectant as the instant specification recites them to be humectants. The compositions (dissolvable solid structures) have an embodiment with a hand dissolution value of about 4-about 15 strokes [129]. The dissolvable solid substrate has a solid density (bulk density) of about 0.03g/cm3-about 0.40g/cm3 [24], a basis weight of about 125g/m2-about 3000g/m2 with an embodiment of about 700-about 1000g/m2 [24], and thickness of about 0.5-about 10mm (claim 24, see full document specifically areas cited).
While Glenn, Jr. et al. does not teach the exact claimed ratio of dissolvable solid substrate (fibrous web structure) to particulate surface coating (fibrous web structure:particle) or exact claimed amount of particles (about 5-about 25%) - it does embrace the claimed ratio (about 110:1 to about 0.1:1 = about 1:0.009 to about 1:about 10) and the claimed amounts (ratio of about 110:1 to about 0.1:1 = 0.9%-90.9% particles in the composition and Example 3 exemplifies about 70%) wherein it would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize within the taught range and arrive at the claimed values as a means to attain the desired  effect and profile as optimization within the taught range is not inventive absent evidence of criticality or unexpected results. While Glenn, Jr. et al. does not recite the exact claimed values for the humectant, the amount of acid for the effervescent agent like citric acid is about 10%-60% wherein a portion of the acid like citric acid can be a humectant as disclosed by the instant specification and optimized to arrive at the claimed values absent evidence of criticality for the claimed range. While Glenn, Jr. et al. does not teach the exact claimed range of oil/wax for the particulate active (i.e. effervescent agent) it does teach its inclusion for partial coating (therein less than the majority) wherein its inclusion with the actives (effervescent agent is a mixture of about 10%-60% alkali metal salt and about 10%-60% acid) must total 100% for the particle and it is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize within the finite range (100%)  and arrive at the claimed values as optimization within the known range (i.e. effervescent agent is a mixture of about 10%-60% alkali metal salt and about 10%-60% acid, waxes is the difference from 100%) as a means to attain the desired  effect and profile is not inventive as a means to attain the desired  effect and profile absent evidence of criticality or unexpected results. 

Glenn, Jr. et al. does not expressly teach the dissolvable solid substrate to have a plurality of fibrous elements where at least 50% comprise an average diameter of less than about 150 microns and that the fibrous elements were inter-entangled or otherwise associated with one another; but Glenn, Jr. et al. does expressly teach the personal care composition (dissolvable solid structure) to comprise a dissolvable solid substrate which can be in the form of a dissolvable fibrous web structure, and have a surface coating comprising one or more actives ([6, 25], fibrous elements).
Sivik teach a dissolvable nonwoven web structure such as a fibrous structure, that comprises a plurality of filaments/fibers wherein at least one of the filaments/fibers comprises one or more filament/fiber materials and one or more actives that are releasable form the filament/fiber when exposed to condition of intended use which includes beauty/personal care like skin care and hair care such as shampooing (same field of endeavor as Glenn, Jr. et al.,  [17-18, 46, 48, 50-55, 86-88]). 
The filaments/fibers have a diameter of less than 100 microns including less than 20 microns and less than 10 microns [81, 105]. 
The filament contains a water soluble polymer and a surfactant [47, 146]. 
The water soluble polymer for the filament comprise 10-80% of the filament and a taught water soluble polymer is polyvinyl alcohol (PVA, PVOH) which is exemplified ([37, 99], Examples 1 -3). Surfactants are also taught and exemplified in the filament at various concentrations like 40% and about 50% and anionic surfactant at 25% ([85], Examples 1-3). 
Sivik explains that “filament-forming composition “ includes filaments made by meltblowing [34], and that the filaments can be inter-entangled ([88], inter-entangled is also known as interwoven (mixed homogeneously)). It can have two or more layers of filaments that can be the same or different filaments (also homogeneous and different layers respectively) [335].
The web structure can have in addition to the filaments, one or more solid additive such as particulates (particles) [88].
Sivik explains that the disclosed dissolvable nonwoven web structure with its filament/fiber structure overcomes the problems of prior web filament structures such as stiffness, low detergent delivery, low cleaning performance, and incomplete dissolving [5-7].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the dissolvable fibrous structure as suggested by Sivik and produce the claimed invention; as Glenn, Jr. et al. teaches the presence of a dissolvable solid substrate that can be in the form of a dissolvable fibrous web structure and one would have been motivated to utilize the fibrous web structure of Sivik containing filament/fibers with an average diameter of less than 100 microns that are inter-entangled or otherwise associated with one another, as it utilizes the taught components of Glenn (i.e. water soluble polymers like PVA and anionic surfactants), and overcomes the known problems of the prior fibrous/filament containing materials such as stiffness, low detergent delivery, low cleaning performance, and incomplete dissolving with a reasonable expectation of success. It is noted that instant claim 15 is set forth in the form of product-by-process claims, which are considered product claims by the Office. Applicants are reminded that process limitations cannot impart patentability to a product that is not patentably distinguished over the prior art. 
Response to Arguments:
Applicant’s arguments with respect to the other prior art rejections of Glenn, Jr. have been considered but are moot due to the claim amendments and the new rejection applied as a result of claim amendments.
However for clarity of record, Applicant's arguments are centered on the assertion that Glenn is to open cell solid forms and while disclosed a dissolvable fibrous web structure does not provide an example. This has been fully considered but not persuasive as the teachings of Glenn, Jr. are not held solely to examples when the general teaching explicitly teaches that the dissolvable solid substrate that can be in the form of a dissolvable fibrous web structure. The advantages of the dissolvable fibrous web structure of Sivik are addressed above which provides motivation to utilize a fibrous web structure containing filament/fibers with an average diameter of less than 100 microns that are inter-entangled or otherwise associated with one another with a reasonable expectation of success. 
Accordingly, the rejection stands.

Double Patenting
Claims 1-12, 14, 17-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26 and 30-32 of copending Application No. 16/431115 in view of Glenn, Jr. et al. (U.S. Pat. Pub. 2011/0195098) and Sivik et al. (U.S. Pat. Pub. 2012/0052037).
The copending claims are directed to a dissolvable fibrous structure with a plurality of dissolvable fibrous elements comprising from detersive surfactant (about 10-75%, about 25-65%) and a fibrous element-forming material (about 14% to about 70%, about 14-30%) consisting of one or more water soluble polymeric structurants (polyvinyl alcohol); wherein the fibrous elements comprise from about 0.5 g to about 4.0 g
detersive surfactant; a bulk density of the dissolvable fibrous structure is from about 0.100 g/cm3 to about 0.380 g/cm2; a weight from about 1.0g to about 4.0g; wherein the plurality of fibrous elements are inter-entangled or otherwise associated with one another to form the fibrous structure, and the dissolvable fibrous structure comprises a dissolution of less than 25 strokes according to the hand dissolution method; and preformed effervescent agglomerated particles (about 1-80%wt., about 1-25%). The structure can be a shampoo.
While the copending claims do not recite the exact claimed ratio of fibre to particles; they are either encompassed by the general range taught by the copending claim (effervescent particle 1-80%, fiber 99-20% has fiber: particle ratio of 99:1-20:80= 1:0.01 to 1:4) wherein optimization within the taught range is not inventive as a means to attain the desired therapeutic effect, or they overlap (effervescent particle 1-25%, fiber 99-75% has fiber: particle ratio of 99:1-75:25= 1:0.01 to 1:0.33) where even a slight overlap in range establishes a prima facie case of obviousness and  would be obvious to modify the amount to attain the desired effect, absent evidence of criticality or unexpected results. The copending claims do not recite the exact claimed values for the bulk density but they do overlap wherein even a slight overlap in ranges establishes a prima facie case of obviousness as it would be obvious to modify the amount to attain the desired effect, absent evidence of criticality or unexpected results.
The copending claims do not recite the diameter of the fiber/filament of the dissolvable fibrous structure and do not recite acid/base/binder content of the effervescent particle but does claim the inclusion of effervescent particles in a dissolvable fibrous structure. 
Glenn, Jr. et al. teaches a personal care composition (dissolvable solid structure) comprising a dissolvable solid substrate with a surface coating comprising one or more actives (abstract, claim 1) that can be in a particulate form (particles) [96, 121, 124]. The  dissolvable solid substrate has from about 10% to about 75% of a surfactant, about 10% to about 50% water-soluble polymer (polymeric structurant), about 1% to about 30% plasticizer; and can be in the form of a dissolvable fibrous web structure ([6, 25], fibres). The actives for the surface coating include effervescent agents and warming agents (heat generating agent; claims 2, 5, 7-9; [68]). The effervescent agent is a mixture of about 10% to about 60% of an alkali metal salt and about 10% to about 60% of an acid by weight of the effervescent (claim 5); the alkali metal salt can be sodium carbonate or sodium bicarbonate, and the acid can be citric acid (claim 6). The particulate water sensitive actives in the surface coating can be at least partially coated with anhydrous oils and/or waxes (binders) including natural waxes and derivatives thereof and synthetic waxes [96, 124]. The polymeric surfactant can have various surfactants including anionic surfactants (ammonium lauryl sulfate and ammonium laureth sulfate in combination with amphoteric surfactants, zwitterionic surfactants, and combinations thereof (claim 12-14). 
Sivik teach a dissolvable nonwoven fibrous web structure that comprises a plurality of filaments/fibers comprising a surfactant and water soluble polymer like polyvinyl alcohol, wherein the filaments/fibers have a diameter of less than 100 microns including less than 20 microns and less than 10 microns [37, 47, 81, 99, 105, 148]. The filament contains a water soluble polymer and a surfactant [47, 148]. It can have two or more layers of filaments that can be the same or different filaments (also homogeneous and different layers respectively) [335]. Sivik explains that the disclosed dissolvable nonwoven web structure with its filament/fiber structure overcomes the problems of prior web filament structures such as stiffness, low detergent delivery, low cleaning performance, and incomplete dissolving [5-7].
Wherein it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the effervescent particles with a mixture of an alkali metal salt like sodium carbonate or sodium bicarbonate (about 10% to about 60%) and an acid like citric acid (about 10% to about 60%) that is at least partially coated with anhydrous oils and/or waxes (binders) as suggested by Glenn, Jr. et al. and utilize the fibrous web structure of Sivik containing filament/fibers with an average diameter of less than 100 microns as suggested by Sivik and produce the claimed invention; as it is prima facie obvious to utilize a known fibrous diameter and web structure that overcomes the problems of prior art dissolvable fibrous structures with a reasonable expectation of success. It is also prima facie obvious to formulate the effervescent particles with the known acid/base couples and coating (waxes) known to be useful in dissolvable fibrous structures with a reasonable expectation of success. It would also be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of effervescent acid/base and wax within the finite range (100%)  and arrive at the claimed values as optimization within the known range (i.e. effervescent agent is a mixture of about 10%-60% alkali metal salt and about 10%-60% acid, waxes is the difference from 100%) as a means to attain the desired  effect and profile is not inventive as a means to attain the desired  effect and profile absent evidence of criticality or unexpected results. It is also prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known surfactants (i.e. anionic, amphoteric, combinations) and additional actives as suggested by Glenn, Jr. et al. their known purpose in for the dissolvable structure with a reasonable expectation of success. It is noted that instant claim 14 is set forth in the form of product-by-process claims, which are considered product claims by the Office. Applicants are reminded that process limitations cannot impart patentability to a product that is not patentably distinguished over the prior art. 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments:
There are not explicit arguments. There is no terminal disclaimer.
Accordingly, the rejection stands.

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26 and 30-32 of copending Application No. 16/431115 in view of Glenn, Jr. et al. (U.S. Pat. Pub. 2011/0195098) in view of Sivik et al. (U.S. Pat. Pub. 2012/0052037) as applied to claims 1-12, 14, 17-23 above, further in view of Rowe et al. (Handbook of Pharmaceutical Excipients – Polyvinyl Alcohol).
The teachings of the copending claims in view of Glenn, Jr. in view of Sivik are addressed above.
The copending claims in view of Glenn, Jr. in view of Sivik teaches the inclusion of polyvinyl alcohol does not expressly recite its molecular weight. 
Rowe et al. addresses that the molecular weight of polyvinyl alcohol is from 20,000-200,000g/mol (Table 1).
Wherein it would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the polyvinyl alcohol which is known to be of a molecular weight recited within the instant claim. 
Response to Arguments:
There are not explicit arguments. There is no terminal disclaimer.
Accordingly, the rejection stands.

Conclusion
Claims 1-15, 17-23 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI G HUANG/Primary Examiner, Art Unit 1613